Order unanimously affirmed with costs. Memorandum: Supreme Court properly refused to compel plaintiff to answer certain questions asked at an examination before trial. A witness at an examination before trial may not be compelled to answer questions of law, particularly those which relate to his understanding of his contentions in the lawsuit (Blitz v Guardian Life Ins. Co., 99 AD2d 404). Nor may he be compelled to answer questions seeking legal and factual conclusions or questions asking him to draw inferences from the facts (see, Lakeville Merrick Corp. v Town Bd., 23 AD2d 584; Milbeck Apts. v Corby Assocs., 285 App Div 83, 85; 7 Carmody-Wait 2d, NY Prac § 42:50, at 77-78). (Appeal from order of Supreme Court, Erie County, Ricotta, J. — discovery.) Present — Dillon, P. J., Boomer, Green, Balio and Davis, JJ.